Citation Nr: 0909168	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-40 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to increased disability rating for status post 
fracture medial malleolus, right ankle, status post open 
reduction and internal fixation with post traumatic 
arthritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	William A. Rossbach, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk





INTRODUCTION

The Veteran served on active duty from August 1958 to August 
1961.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas which granted a 20 percent rating for the service-
connected status post fracture medial malleolus, right ankle, 
status post open reduction and internal fixation with post 
traumatic arthritis.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in October 2004 and in a November 2007 Supplemental 
Statement of the Case (SSOC) response, the Veteran indicated 
that he wished to testify at a hearing before the Board at 
the local RO.  The Veteran's representative subsequently 
submitted a statement in January 2009 indicating that the 
Veteran wished to withdraw his hearing request.  Therefore, 
the Board finds that there is no hearing request pending at 
this time.  See 38 C.F.R. § 20.702(e) (2008).


FINDINGS OF FACT

1.  The Veteran's right ankle disability is productive of 
marked impairment.

2.  The Veteran does not have ankylosis, malunion of the os 
calcis, astragalus, or an astragalectomy. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status post fracture medial malleolus, right ankle, status 
post open reduction and internal fixation with post traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code (DC) 5271, limited motion of the ankle 
warrants a 10 percent disability evaluation if moderate and a 
20 percent evaluation if marked.  The Board observes that the 
words "moderate" and "marked" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the degree that 
its decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2008).  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A.         § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2008).

Normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the function loss with respect to all of these elements.  
In evaluation disabilities of the musculoskeletal system, it 
is necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown,  
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at  
54. 

Analysis

Historically, service medical records indicate that the 
Veteran sustained an injury to his right ankle in 
approximately June 1960.  In 1966 service connection for 
fracture of the medial malleolus, right, was granted and 
rated as noncompensable.  The Veteran claims that his 
service-connected right ankle disability has increased in 
severity, and filed an informal claim for an increased rating 
in November 2002.  As previously noted, by rating decision 
dated January 2003, the RO rated the disability as 20 percent 
disabling, effective November 13, 2002, under DC 5271. 

In this case, a review of the record reveals that during the 
entire appeal period, the Veteran's right ankle disability 
has been productive of no more than marked impairment.  At a 
December 2002 QTC Medical Services (QTC) examination, the 
Veteran reported that his ankle had become stiff and that he 
has constant pain with flare-ups everyday.  The pain affected 
the Veteran's daily activity in that it was difficult for him 
to ascend and descend stairs and caused him difficulty doing 
his job as a handyman.  The Veteran also reported that the 
pain requires him to have bedrest 2 to 4 days a month.  
Physical examination showed dorsiflexion to 10 degrees and 
plantar flexion to 15 degrees.  Although there was some 
stiffness and pain on motion of the right ankle, there was no 
fatigue, weakness, lack of endurance, or incoordination.  
There were no deformities of the ankle, and no ankylosis was 
noted. The examiner noted that the Veteran's gait was normal 
and there was no limited function of standing or walking.  X-
ray findings revealed two screws extending through the medial 
malleolus in good position.  No obvious instability was seen, 
although there was moderate posttraumatic arthritic changes 
noted within the medial compartment.  The Veteran was 
diagnosed with status post fracture medial malleolus, right 
ankle, status post open reduction and internal fixation with 
posttraumatic arthritis and limited range of motion.  

On VA examination in April 2007, the examiner noted that the 
Veteran reported having pain in his ankle rated as 1 or 2 up 
to a 10 on a daily basis and a 10 during flare-ups.  The 
Veteran denied using any assistive devices and noted that the 
pain did not limit his walking distances.  The Veteran also 
denied tingling, numbness, weakness, and fatigue, but stated 
he has stiffness and swelling and has been scuffing his foot 
when he walks. 

During dorsiflexion, the Veteran had a range of motion from 
90 to 85 degrees.  The Veteran exhibited a range of motion in 
plantar flexion from 90 to 110 degrees.  Neurological and 
strength testing were essentially normal.  The examiner noted 
that the prior range of motion noted on the January 2003 
rating decision indicated a similar decreased range of motion 
and that the subjective complaints per the Veteran's history 
were the main change in the Veteran's disability.  The 
impression at that time was osteoarthritis of the right ankle 
status post open reduction internal fixation.

VA outpatient treatment report dated from 2003 to 2008 show 
treatment for complaints of chronic right ankle pain.

Private medical reports dated from 2007 to 2008 from Dr. B. 
show the Veteran's range of motion in the right ankle during 
dorsiflexion was to 5 degrees, and during plantar flexion was 
to 20 degrees.  The assessments were ankylosis with range of 
motion of 5 degrees dorsiflexion and 20 degrees of plantar 
flexion.

An August 2008 VA examination showed dorsiflexion 0 to 5 
degrees, with pain noted at 5 degrees, and plantar flexion 0 
to 20 degrees, with pain noted at 20 degrees.  The examiner 
also noted that there was pain to palpation in the medial 
malleolus and the anterior talotibial joint.  No edema, 
effusion, or muscle spasms were found in the right ankle.  
The diagnoses at that time were degenerative joint disease to 
the right ankle and status post open reduction with internal 
fixation with stable hardware to the right ankle.  

A review of the record fails to show that the criteria for an 
increased rating are met. In this case, the highest rating 
possible based on marked limitation of motion, 20 percent, 
has already been assigned.

The Board has also considered whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although there was some pain, 
stiffness and flare-ups, an increased rating under DeLuca is 
not warranted.  The December 2002 examiner reported no 
fatigue, weakness, lack of endurance, or incoordination.  In 
August 2008, the examiner noted that he could not determine, 
without resorting to mere speculation, whether pain including 
pain on repetition and pain during flare-ups, fatigue, 
weakness, lack of endurance, or incoordination caused 
additional functional loss to the right ankle.  In any event, 
the maximum rating for limitation of motion of the ankle has 
already been assigned, and 38 C.F.R. § 4.40 does not require 
a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).  Thus, a higher rating cannot be 
assigned in this regard.  See DeLuca, supra. 

The Board has also evaluated the Veteran's right ankle 
disability under all other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 20 
percent.  Under the criteria of DC 5270, ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees warrants 30 percent 
disability rating; and ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
disability rating.  The Board notes that ankylosis is the 
immobility or consolidation of a joint due to disease, 
injury, or surgical procedure.  Dorland's Illustrated Medical 
Dictionary 91 (27th ed. 1988).  

Here, the Board acknowledges that the Veteran underwent an 
open reduction or internal fixation with two pins placed in 
the ankle, however immobility or consolidation of the 
Veteran's right ankle is not shown.  The attorney's 
arguments, addressing the presence of ankylosis, presented in 
April 2008 are acknowledged, as well as reports dated August 
2007 and October 2007, wherein Dr. B. noted an impression of 
ankylosis of the right ankle.  However, the objective 
evidence overall does not support their assertions.  
Examination findings clearly show some motion of the ankle, 
albeit limited, thereby contraindicating the application of 
diagnostic code 5270.  In fact, in the same 2007 reports, Dr. 
B. noted the Veteran's range of motion of dorsiflexion to 5 
to 8 degrees and plantar flexion less than 25 degrees, and 
dorsiflexion to 5 degrees and plantar flexion to 20 degrees, 
respectively.  See also VA examination reports dated in 2002 
and 2008.  In addition to the foregoing, the Board 
acknowledges the Veteran's symptoms of chronic pain, 
stiffness and flare-ups.  But, such symptoms cannot form the 
basis for a higher award in the absence of ankylosis.  See 
Spencer v. West, 13 Vet. App. 376, 382 (2000) (holding that 
symptoms of pain and functional loss of use could not form 
the basis for a higher award where claimant was in receipt of 
the maximum rating for limitation of motion, and ankylosis 
was absent).  Thus, the preponderance of the evidence shows 
that the Veteran's ankle disability is not productive of 
immobility or consolidation, rather it is productive of only 
marked impairment.  

In this case, the Veteran has never been diagnosed with 
malunion of the os calcis or astragalus and never underwent 
astragalectomy; thus, DCs 5273 and 5274 are not for 
application.  It is also noted that Diagnostic Code 5010-5003 
is not for application as the Veteran's disability rating is 
based on limitation of motion, see Diagnostic Code 5271.

A separate rating under the provisions of 38 C.F.R. § 4.118, 
Schedule of ratings - skin, is not warranted.  In this 
regard, the December 2002 examiner noted that the Veteran had 
an 8 centimeter scar along the medial ankle.  The scar had no 
underlying disfigurement, tissue loss, keloid, or limitation 
of function.  38 C.F.R.    § 4.118, Diagnostic Codes 7801-
7805. 

Regarding Hart, the Board finds that staged ratings are not 
appropriate in this case.  There is no evidence to show 
distinct time periods where the Veteran's service-connected 
disability exhibited symptoms that would warrant different 
ratings.

With respect to the medical article regarding ankylosis 
submitted by the Veteran, the Court has held that a medical 
article or treatise can provide support, but that such must 
be combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships.  Sacks v. West, 11 Vet. 
App. 314, 316- 17 (1998); see Wallin v. West, 11 Vet. App. 
509, 514 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus); see also Mattern v. West, 12 
Vet. App. 222, 228 (1999).  In this case, the submitted 
article primarily discusses evaluating ankylosis.  However, 
the article is very general in nature and does not include 
consideration of any facts specific to the veteran's 
circumstances.  As such, the article, standing alone, is 
insufficient to show an increase in severity in the Veteran's 
right ankle disability.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  There is no evidence (nor has the Veteran 
contended) that his disability necessitates frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

The Board acknowledges that the Veteran reported that he had 
difficulty with his job as a result of his right ankle 
disability.  Although clearly, due to the nature and severity 
of the Veteran's service-connected right ankle disability, 
interference with his employment is foreseeable, the evidence 
does not reflect that the average industrial impairment he 
has experienced is in excess of that contemplated by the 
assigned evaluation, or that application of the schedular 
criteria is otherwise rendered impractical.  While the 
Veteran asserted that he has had to quit work as a result of 
his ankle disability, no evidence outside of his own 
testimony was presented to support his contention.  As such, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  In light of the 
foregoing, the Veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227  

The preponderance of the evidence weighs against the 
Veteran's claim of entitlement to a rating in excess of 20 
percent for a right ankle disability and the benefit of the 
doubt rule is inapplicable.  The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in March 
2004, after the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although notice was not provided prior to the 
initial adjudication, the claim was readjudicated by 
Statement of the Case (SOC) in October 2004 and by SSOCs in 
July 2007 and December 2007.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The Board 
finds that the VCAA letter dated in July 2008 satisfied the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The claim was readjudicated in September 2008.  The 
Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in 2002, 2007, and 2008 in order 
to obtain medical evidence as to the nature and etiology of 
the claimed disability.  The examination reports considered 
the Veteran's medical history, described his disability in 
detail, and provided sufficient examination findings to allow 
the Board to make a fully informed and equitable decision.  
VA treatment records dated from May 2003 to May 2008 were 
obtained and associated with the claims folder.  Private 
treatment reports from Dr. B. were obtained and associated 
with the record.   There is no identified relevant evidence 
that has not been accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to increased disability rating for status post 
fracture medial malleolus, right ankle, status post open 
reduction and internal fixation with post traumatic 
arthritis, currently rated as 20 percent disabling is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


